Citation Nr: 1448473	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the colon, claimed as colon cancer and/or colonic polyps, to include as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the hands and legs, to include as the residual of exposure to Agent Orange.

3.  Entitlement to service connection for a skin disorder, claimed as dermatitis and/or skin cancer, to include as the residual of exposure to Agent Orange.

4.  Entitlement to service connection for a chronic bladder disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, with service in the Republic of Vietnam from November 1968 to October 1969.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case comes to the Board from the Montgomery, Alabama RO.

In a decision of November 2012, the Board denied entitlement to service connection for bilateral hearing loss and remanded the remaining issues for further development.  In August 2013, the Board issued a decision which denied entitlement to service connection for a chronic pulmonary disorder, benign prostatic hypertrophy, right and left knee disabilities, and a disorder characterized by fatigue, and remanded the remaining issues for further development.  On remand, the issue of entitlement to service connection for dry eye syndrome (claimed as vision condition), for the purpose of accrued benefits, was granted by the RO in a July 2014 rating decision.  As such, that issue has been resolved, and is no longer before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records relevant to the issues on appeal.


FINDING OF FACT

While the appeal was pending, and prior to the issuance of a final decision, VA received notice that the appellant had passed away on April [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction at this time to adjudicate the merits of the claims on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claims originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


